Citation Nr: 0804326	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  08-01 352	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1952 Board of Veterans Appeals (Board) decision which denied 
entitlement to service connection for defective hearing.

(The veteran's claim of entitlement to an earlier effective 
date for service connection for bilateral hearing loss is the 
subject of a separate Board decision.)


REPRESENTATION

Moving party represented by:  Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Newark, New 
Jersey, which granted service connection for bilateral 
sensorineural hearing loss and assigned a 100 percent 
disability rating effective as of January 15, 2002, the date 
of receipt of the veteran's reopened claim.  The veteran 
expressed disagreement with the effective date for the grant 
of service connection and perfected a substantive appeal.

The Board issued a decision in May 2004 denying the claim, 
and the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  After considering a Joint Motion 
For Remand submitted by veteran and the Secretary of VA in 
August 2004, the Court issued an Order later in August 2004 
vacating the Board's decision and remanding the case for 
compliance with the directives specified in the Joint Motion 
For Remand.

In the August 2004 Joint Motion For Remand, it was agreed 
that the Board was to consider whether a statement submitted 
by the veteran in February 2003 was a valid claim for CUE of 
the Board's May 1952 decision.  The veteran's representative 
submitted additional argument in December 2007.  The claim is 
now returned to the Board for further review.


FINDINGS OF FACT

1.  In a May 1952 decision, the Board denied service 
connection for defective hearing.

2.  It is not shown that the correct facts were not before 
the Board or that the statutory and regulatory provisions 
extant at the time were incorrectly applied in the Board's 
May 1952 decision.



CONCLUSION OF LAW

The May 1952 Board decision which denied service connection 
for a defective hearing was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400 to 20.1411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter with respect to whether the VA has met 
the notice and duty to assist provisions under the Veterans 
Claims Assistance Act of 2000 (VCAA), the VCAA and its 
implementing regulations do not expressly indicate whether 
such provisions apply to motions alleging CUE in prior final 
decisions of the Board.  However, the Court has held that, 
"as a matter of law, the VCAA is inapplicable to CUE claims."  
Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing 
Livesay v.  Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision).  
Thus, given the nature of a motion to revise an earlier 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since the 
evaluation of such a motion is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, a prior decision 
shall be reversed or revised.  38 U.S.C.A. § 7111.  The 
moving party seeks to reverse or revise, on the grounds of 
CUE, a May 1952 Board decision which denied service 
connection for defective hearing.

Motions for review of prior Board decisions on the grounds of  
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and  
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  The implementing 
regulation defines CUE as a very specific and rare kind of 
error, of fact or law, that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. §  
20.1403(a) (2007).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  The Court has 
stated that subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, (2) the Secretary's failure 
to fulfill the duty to assist, and (3) a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. §  
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2007).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. §  
20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 
5107(b) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) 
(2007).

Under the law in effect at that time of the May 1952 
decision, service connection was granted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C. §§ 310, 331 (1952); 38 C.F.R. § 3.303 
(1949 & Supp. 1952).  A veteran was considered to have been 
in sound condition when examined and accepted for service, 
except as to disorders noted on entrance into service, or 
when clear and unmistakable evidence demonstrated that the 
disability existed prior to service and was not aggravated by 
service.  Only such conditions as are recorded in examination 
reports were to be considered as noted.  38 U.S.C. § 311 
(1952); 38 C.F.R. § 3.304(b) (1949 & Supp. 1952).  A 
preexisting injury or disease was considered to have been 
aggravated by service where there was an increase in 
disability during service, unless there was a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C. § 353 (1952); 38 
C.F.R. § 3.306 (1949 & Supp. 1952).

The veteran filed an original claim for compensation in March 
1946, two months following his discharge from service.  At 
that time, he did not claim service connection for defective 
hearing or bilateral hearing loss.  Rather, his initial claim 
for service connection for defective hearing was received in 
April 1950, and he was notified in May 1950 of an April 1950 
rating action, which had denied his claim. Attached to that 
letter was a notification of his appellate rights, informing 
him that he had one year within which to initiate a timely 
appeal.  He did not do so.

In August 1950, the veteran stated that he wished to 
supplement his original March 1946 claim, stating that he had 
neglected to mention that he had an ear condition. An August 
1950 RO letter informed the veteran that his original claim 
for that condition was made in April 1950, that he had been 
notified of the denial by a May 1, 1950, letter, and that his 
claim would be further reviewed upon submission of new or 
material evidence.  He was also informed that he if he had no 
further evidence to submit but disagreed with the decision, 
he could appeal at any time within one year from May 1, 1950.  
The veteran did not timely appeal the April 1950 RO denial.  

A letter was received from the veteran in June 1951, more 
than one year later, in which he stated that he did not agree 
with the April 1950 RO denial.  He was notified by a July 
1951 RO letter of the expiration of the time for initiating 
an appeal from the April 1950 denial.  However, his case was 
reviewed on the basis of a new medical statement from a 
private physician and no change was found which warranted a 
determination different from that reached earlier.  Rating 
actions in August 1951, November 1951, and December 1951 
confirmed and continued the denial.

In May 1952, a decision of the Board denied service 
connection for defective hearing.  At the time of the May 
1952 Board decision, the evidence of record which was 
considered by the Board included the veteran's available 
service medical records which were negative of any findings 
of hearing loss during his period of active service.  His 
discharge examination report dated in January 1946 revealed 
that whispered voice evaluation of the veteran's hearing was 
15/15, bilaterally. 

Of record was also the veteran's Army of the United States 
Separation Qualification Record which had been received by 
the RO in January 1946.  The record indicates that the 
veteran spent four months in basic training with a field 
artillery unit, 12 months as a radio operator, and 18 months 
as a radio repairman.  It was noted that he had served with 
the 592nd Field Artillery Battalion, 106th Division in the 
European Theater of Operations, where he operated a motion 
picture projector in the division, as he had held a license 
for this work.  The record also shows that the veteran worked 
for one year prior to service as a sheet metal worker, where 
he operated brake, Pittsburg, and cutting machines.  He also 
worked on galvanized iron, lead, and copper flashings, as 
well, as on ducts for air conditioning.

The evidence of record considered by the Board also included 
a private medical record from H. Horn, M.D., dated in August 
1946 that states that the veteran had reported a clogged 
right ear following swimming three to four weeks earlier.  In 
September 1946, the veteran had reported a one week history 
of a clogged right ear, adding that he worked in a sheet 
metal shop with lots of hammering. 

A VA examination report dated in September 1947 had been 
negative of any reports of bilateral hearing loss by the 
veteran.

A private medical record from Dr. Horn dated in February 1949 
reflects that the veteran had questionable hearing in the 
right ear.  It was said to be slightly better following 
politzermation and massage.

A private medical record from F. S. Weinstein, M.D., dated in 
March 1950 shows that the veteran had been treated for 
hearing loss that was becoming progressively worse.  Dr. 
Weinstein suggested that the veteran had been attached to an 
artillery unit during his period of active service, and that 
following exposure to loud gunfire, he developed tinnitus and 
some hearing impairment.  The diagnosis was hearing loss 
secondary to exposure to gunfire.

Treatment records from a hospitalization of the veteran for 
treatment of a right knee disorder from August to September 
1950 revealed that the veteran had described considerable 
diminution of hearing in the right ear, presumably the result 
of proximity to artillery fire during service.  No aural 
disease was, however, diagnosed.

A private medical record from Dr. Horn dated in March 1951 
reflects that the veteran had about a 10 percent loss of 
hearing of the left ear and a 60 percent loss of hearing on 
the right ear.  A private medical record from Dr. Horn dated 
in June 1951 states that the veteran had been treated for 
right ear hearing loss in 1946 and in 1949, and that he had 
currently developed bilateral hearing loss.

Of record were also a number of lay statements submitted on 
behalf of the veteran.  Statements from E.A.R., W.A., N.D., 
and W.J.S., had suggested that the veteran was exposed to 
noise from gunfire during service.  Statements from 
J.F.G.,Sr., W.Z.F., C.S.S., C.A.D., G.L., W.N., and .F.M.V., 
had described the veteran's hearing prior and subsequent to 
service.

The veteran testified at a January 1952 RO hearing, at which 
time he described that he had been exposed to artillery gun 
fire during his period of active service in the European 
Theater of Operation.  He also indicated that he had been 
employed as a sheet metal worker for one year prior to 
service and for four years following service.

Based on the record before the Board in May 1952, the Board 
determined that the service medical records had not shown 
treatment for or diagnosis of defective hearing during 
service.  No pertinent defects had been found on examination 
of the ears and hearing at discharge, and no pertinent 
findings had been shown on VA examination in September 1947.  
The Board concluded that the evidence of record, including 
that submitted by associates and physicians, was insufficient 
to establish service connection for defective hearing, and 
the appeal was denied.

In a January 2003 decision, the RO granted service connection 
for the veteran's reopened claim of bilateral sensorineural 
hearing loss, and assigned a 100 percent disability rating 
effective as of January 15, 2002, the date of receipt of the 
veteran's reopened claim.

In February 2003, the veteran submitted a letter requesting 
that he be assigned an earlier effective date for his now 
service-connected bilateral sensorineural hearing loss.  He 
suggested that his effective date be established as of the 
date of his initial claim in 1950 as the evidence of record 
at that time had been in his favor as to the claim that had 
now been service-connected.  The veteran's representative in 
the Brief of Appellant filed with the Court in March 2007, 
along with the parties to the August 2007 Joint Motion For 
Remand, have agreed that the letter should have been treated 
as a claim for CUE.

In a letter to the Board dated in December 2006, the 
veteran's representative argues that the May 1952 Board 
decision was clearly and unmistakably erroneous as it had 
relied upon a lack of evidence of a confirmed diagnosis of 
hearing loss prior to the veteran's discharge from service.  
It is asserted that this absence of evidence neither proved 
nor disproved the veteran's claim, and at the very least, the 
veteran should have been afforded application of reasonable 
doubt, and thus an award of benefits.

The veteran asserts that at the time of the May 1952 Board 
decision, he had a current diagnosis of bilateral hearing 
loss; he had been exposed to noise trauma while in service, 
to include exposure to gunfire in a combat situation; and the 
diagnosis had been medically linked by a physician (Dr. 
Weinstein), to such noise exposure.  Accordingly, the 
evidence contained in the record at the time was not, in 
fact, insufficient, but instead served to establish each of 
the necessary elements required for an award of service 
connected disability compensation.  The veteran also averred 
that the record also failed to contain any evidence which 
specifically contradicted the favorable evidence of the 
veteran's claim. 

The Board finds that the moving party's allegation of error 
in the May 1952 Board decision essentially relates to how the 
Board weighed and evaluated the evidence that was before it.  
A disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.

The May 1952 Board decision did consider the current 
diagnosis of bilateral hearing loss; the asserted exposure to 
acoustic trauma in service, and the medical evidence of 
record, to include the opinion of Dr. Weinstein.  The Board 
also considered the potentially negative evidence, to include 
the veteran's service personnel records that showed that he 
had been employed as a sheet metal worker one year prior to 
service and for four years following separation from service, 
as well as the private medical records from Dr. Horn which 
suggested hearing loss which was possibly related to a 
clogged ear following swimming and associated with working in 
a sheet metal shop with lots of hammering.  The Board weighed 
the evidence before it and reached its decision.  As noted 
above, the veteran's allegation is essentially a disagreement 
as to how the facts were weighed or evaluated and does not 
constitute CUE.

The moving party has not identified any specific finding or 
conclusion in the May 1952 Board decision that was 
undebatably erroneous.  In addition, there is no indication 
that the correct facts, as they were known at the time, were 
not before the Board, or that the statutory and regulatory 
provisions extant at the time were incorrectly applied.  The 
evidence before the Board in May 1952 was varied on the 
matter of the etiology of the veteran's defective hearing, 
which would leave room for debate in the weighing of the 
evidence.  

Additionally, at the time of the May 1952 decision, the Board 
was not precluded from relying upon its own medical judgment 
to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  A 
medical member of the Board participated in the May 1952 
Board decision and was a signatory to the determination.  His 
signature signified his agreement with the conclusions that, 
even considering the private medical opinion, the evidence, 
with the application of generally accepted medical 
principles, did not demonstrate that the veteran had 
defective hearing that should be service connected.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that 
the Board's position was substantially justified in a pre-
Colvin decision in relying on its own medical judgment).  As 
the May 1952 decision was ascribed to by the medical member 
of the panel, it cannot be said that all the evidence of 
record supported the moving party's position.  The opinion 
that the evidence was insufficient to establish service 
connection for defective hearing was supported by the medical 
member of the panel and the Board apparently relied on the 
medical judgment him in deciding the appeal.  

Therefore, as the record at the time of the May 1952 decision 
included medical evidence both for and against the conclusion 
that the veteran's had defective hearing that was connected 
to service, the moving party's argument remains one that the 
Board should have weighed or evaluated the evidence 
differently, and, thus, cannot form the basis for a finding 
of CUE.  38 C.F.R. § 20.1403(d)(3) (2007).

Based on the foregoing, as the May 1952 Board decision 
contains no error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the May 
1952 Board decision was not clearly and unmistakably 
erroneous in failing to award service connection for 
defective hearing.

In summary, the Board's May 1952 decision does not contain an 
outcome determinative error.  Thus, that decision is not 
clearly and unmistakably erroneous. The moving party's motion 
for revision of that decision is denied.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2007).


ORDER

The motion for reversal or revision of the May 1952 Board 
decision on the basis of CUE is denied.

                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



